SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1362
CA 12-00458
PRESENT: CENTRA, J.P., FAHEY, SCONIERS, VALENTINO, AND MARTOCHE, JJ.


JANNETTE MORALES, PLAINTIFF,

                     V                            MEMORANDUM AND ORDER

ASARESE MATTERS COMMUNITY CENTER, ET AL.,
DEFENDANTS,
CITY OF BUFFALO, DEFENDANT-RESPONDENT,
AND COUNTY OF ERIE, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


JAECKLE FLEISCHMANN & MUGEL, LLP, BUFFALO (BEVERLEY S. BRAUN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

HODGSON RUSS LLP, BUFFALO (HUGH M. RUSS, III, OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Frederick
J. Marshall, J.), entered July 11, 2011. The order, insofar as
appealed from, denied that part of the motion of defendant County of
Erie for summary judgment on its contractual indemnification cross
claim against defendant City of Buffalo.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Morales v Asarese Matters Community Ctr.
([appeal No. 2] ___ AD3d ___ [Feb. 8, 2013]).




Entered:   February 8, 2013                     Frances E. Cafarell
                                                Clerk of the Court